USCA4 Appeal: 20-4417      Doc: 28         Filed: 03/07/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-4417


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        KENYAD LAQUAN KELLY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00568-WO-1)


        Submitted: February 17, 2022                                      Decided: March 7, 2022


        Before MOTZ and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Seth A. Neyhart, LAW OFFICE OF SETH A. NEYHART, Durham, North
        Carolina, for Appellant. Sandra J. Hairston, Acting United States Attorney, Terry M.
        Meinecke, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4417      Doc: 28         Filed: 03/07/2022      Pg: 2 of 4




        PER CURIAM:

               Kenyad Laquan Kelly pled guilty, pursuant to a written plea agreement, to

        possession of a firearm as a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The

        district court sentenced Kelly to 36 months’ imprisonment, nine months above his 21-to-

        27-month advisory Sentencing Guidelines range. On appeal, Kelly argues that his sentence

        is procedurally and substantively unreasonable. We affirm.

               We review a criminal sentence, “whether inside, just outside, or significantly

        outside the Guidelines range,” for reasonableness “under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. Blue, 877

        F.3d 513, 517 (4th Cir. 2017). This review requires consideration of both the procedural

        and substantive reasonableness of the sentence. Blue, 877 F.3d at 517.

               To assess procedural reasonableness, we consider whether the district court properly

        calculated the defendant’s advisory Guidelines range, adequately considered the 18 U.S.C.

        § 3553(a) factors, sufficiently explained the selected sentence, and addressed any

        nonfrivolous arguments for a different sentence. United States v. Provance, 944 F.3d 213,

        218 (4th Cir. 2019). A “district court[ ] need not robotically tick through § 3553(a)’s every

        subsection.” United States v. Arbaugh, 951 F.3d 167, 174 (4th Cir.), cert. denied, 141 S.

        Ct. 382 (2020). The sentencing explanation need not be extensive, but it must demonstrate

        that the district court had “a reasoned basis for exercising [its] own legal decision-making

        authority.” Provance, 944 F.3d at 218 (internal quotation marks omitted).

               Kelly argues that the district court committed procedural error by adopting a

        procedural mechanism for determining the sentence that replaced the role of the Guidelines

                                                     2
USCA4 Appeal: 20-4417       Doc: 28         Filed: 03/07/2022      Pg: 3 of 4




        and that this procedure failed to adequately consider the § 3553(a) factors. Our review of

        the record reveals that the district court considered the Guidelines range, found that a

        within-Guidelines-range sentence would not protect the public, and used as a starting point

        to determine the extent of the upward variance Kelly’s prior federal sentences because they

        had failed to deter him from criminal conduct. The court also discussed the § 3553(a)

        factors at length, including the history and personal characteristics of the defendant, the

        nature of the offense, and the need for the sentence imposed. We conclude that Kelly’s

        sentence is therefore procedurally reasonable.

               If a sentence is free of “significant procedural error,” then we review it for

        substantive reasonableness, “tak[ing] into account the totality of the circumstances,

        including the extent of any variance from the Guidelines range.” Gall, 552 U.S. at 51. In

        determining whether Kelly’s above-Guidelines-range sentence is substantively reasonable,

        “we consider whether the sentencing court acted reasonably both with respect to its

        decision to impose such a sentence and with respect to the extent of the divergence from

        the sentencing range.” United States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014)

        (internal quotation marks omitted). “We will vacate such [a] sentence if its stated reasoning

        is inadequate or if it relies on improper factors.” United States v. Bolton, 858 F.3d 905,

        915 (4th Cir. 2017). Because our review is ultimately for an abuse of discretion, we accord

        “due deference to the district court’s decision that the § 3553(a) factors, on a whole, justify

        the extent of the variance.” United States v. Zuk, 874 F.3d 398, 409 (4th Cir. 2017) (internal

        quotation marks omitted).



                                                      3
USCA4 Appeal: 20-4417      Doc: 28         Filed: 03/07/2022     Pg: 4 of 4




               Here, the district court weighed the § 3553(a) factors and adequately explained its

        decision to impose an upward-variant sentence. The court relied on the need to protect the

        public and to deter Kelly from committing further crimes. The court did not cite any

        impermissible factors, see Bolton, 858 F.3d at 915, nor did it give excess weight to one

        factor while excluding other relevant factors, see, e.g., Zuk, 874 F.3d at 410-12. Moreover,

        the district court acted reasonably in varying nine months above the Guidelines range

        established at sentencing after balancing the seriousness of Kelly’s offense, his criminal

        history, and the need to protect the public against his personal circumstances. We therefore

        conclude that the district court did not abuse its discretion by imposing the 36-month,

        above-Guidelines-range sentence.

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     4